 

Exhibit 10.276

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
September 3, 2010, by and between BRANDYWINE GRANDE C, L.P., a Delaware limited
partnership (“Landlord”), and PPD DEVELOPMENT, LP, a Texas limited partnership
(“Tenant”).

A. Landlord and Tenant, as successor-in-interest to PPD Development, LLC, are
parties to a certain Lease (as amended, the “Lease”) dated as of July 1, 2001,
as amended by a First Amendment to Lease dated as of March 9, 2007, a Second
Amendment to Lease dated as of January 10, 2008, and a Third Amendment to Lease
dated as of July 21, 2008, for approximately 87,809 rentable square feet of
space (the “Original Premises”) at 2240-2248 Dabney Road, Richmond, Virginia
23230, as more particularly described in the Lease.

B. Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, certain additional premises known as Suite 2248G (“Suite G”) in the
Dabney IX building located at 2248 Dabney Road, Richmond, Virginia 23230 (the
“Dabney IX Building”), which additional premises are shown on the location plan
attached hereto as Exhibit A. The parties hereby stipulate and agree that Suite
G contains 2,089 rentable square feet of space.

C. Landlord and Tenant wish to amend the Lease to, among other things, expand
the Original Premises to include Suite G upon the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Landlord and Tenant hereby agree as follows:

1. Incorporation of Recitals; Definitions. The recitals set forth above are
hereby incorporated herein by reference as if set forth in full in the body of
this Amendment. Capitalized terms used but not otherwise defined in this
Amendment shall have the respective meanings given to them in the Lease.

2. Premises.

(a) Effective on the Suite G Commencement Date (as defined in Section 3(a)
below), as used in the Lease: (i) “Premises” shall mean, collectively, the
Original Premises and Suite G; and (ii) “Tenant’s Allocated Share” with respect
to the Dabney IX Building shall mean the fraction, expressed as a percentage,
equal to: (A) the total rentable square footage of that portion of the Premises
located in the Dabney IX Building; divided by (B) 30,184.

(b) Tenant acknowledges and agrees that, notwithstanding any provision of the
Lease to the contrary, Landlord shall have no obligation to make any
improvements to Suite G in connection with this Amendment, and Tenant accepts
Suite G in its current “AS IS” condition.

3. Term.

(a) The Term for Suite G shall commence on the date (the “Suite G Commencement
Date”) that is the later of: (i) the date Landlord obtains full legal possession
of Suite G, free of any occupants or tenancies; or (ii) sixty (60) days after
written notice from Tenant to Landlord that the Suite G Commencement Date is
requested. Landlord shall use commercially reasonable efforts to gain full legal
possession of Suite G, free of any occupants or tenancies within sixty (60) days
after written notice from Tenant to Landlord that the Suite G Commencement Date
is requested. The Suite G Commencement Date and expiration date of the Term
shall be confirmed by Landlord and Tenant by the execution of a Confirmation of
Lease Term (the “COLT”) in the form attached hereto as Exhibit B. If Tenant
fails to execute or object to the COLT within ten (10) business days of its
delivery, Landlord’s determination of such dates shall be deemed accepted.
Notwithstanding anything to the contrary in the Lease or this Amendment, Tenant
may terminate this Amendment at any time and without penalty of any kind if the
Suite G Commencement Date does not occur on or before August 31, 2011.

 

A-1



--------------------------------------------------------------------------------

 

(b) The Term for the Premises (collectively, the Original Premises and Suite G)
shall terminate on June 30, 2015.

4. Fixed Rent. Fixed Rent for Suite G is set forth below, payable in the monthly
installments as set forth below and otherwise in accordance with the terms of
the Lease, as amended hereby:

 

TIME PERIOD

   MONTHLY INSTALLMENTS  

Suite G Commencement Date – 6/30/11

   $ 1,218.58   

7/1/11 – 6/30/12

   $ 1,249.05   

7/1/12 – 6/30/13

   $ 1,280.27   

7/1/13 – 6/30/14

   $ 1,312.28   

7/1/14 – 6/30/15

   $ 1,345.09   

Rent shall be payable by: (i) check to Landlord at P.O. Box 11951, Newark, NJ
07101-4951; or (ii) wire transfer of immediately available funds to the account
at Wachovia Bank, NA, at Philadelphia, PA, account no. 2030000359075, ABA wire
routing number 031201467 (ACH ARA routing number 031000503), or as otherwise
directed in writing by Landlord to Tenant.

5. Brokerage Commission. Landlord and Tenant each represents and warrants to the
other that such party has had no dealings, negotiations or consultations with
respect to the Premises or this transaction with any broker or finder. Each
party shall indemnify and hold the other harmless from and against all
liability, cost and expense, including attorney’s fees and court costs, arising
out of any misrepresentation or breach of warranty under this Section.

6. OFAC. Tenant represents, warrants and covenants that neither Tenant nor any
of its partners, officers, directors, members or shareholders: (i) is listed on
the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all
applicable provisions of Title III of the USA Patriot Act (Public Law No. 107-56
(October 26, 2001)); (ii) is listed on the Denied Persons List and Entity List
maintained by the United States Department of Commerce; (iii) is listed on the
List of Terrorists and List of Disbarred Parties maintained by the United States
Department of State; (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R. Part
515; (v) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ.L.
No. 101-513; the United Nations Participation Act, 22 U.S.C. § 2349 as-9; The
Cuban Democracy Act, 22 U.S.C. §§ 6001-10; The Cuban Liberty and Democratic
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106-120 and 107-108, all as may be amended from
time to time); or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order (the Order and
such other rules, regulations, legislation or orders are collectively called the
“Orders”); (vi) is engaged in activities prohibited in the Orders; or (vii) has
been convicted, pleaded nolo contendere, indicted, arraigned or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes or in connection with the Bank Secrecy Act (31
U.S.C. §§ 5311 et seq.). Tenant shall defend, indemnify, and hold harmless
Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorney’s fees and costs) arising from or
related to any breach of the foregoing representation, warranty and covenant.
The breach of this representation, warranty and covenant by Tenant shall be an
immediate Event of Default under this Lease without cure.

7. Effect of Amendment; Ratification. Landlord and Tenant hereby acknowledge and
agree that, except as provided in this Amendment, the Lease has not been
modified, amended, canceled, terminated, released, superseded or otherwise
rendered of no force or effect. The Lease as hereby amended is hereby ratified
and confirmed by the parties hereto, and every provision, covenant, condition,
obligation, right, term and power contained in and under the Lease, as amended
herein, shall continue in full force and effect, affected by this Amendment only
to the extent of the amendments

 

A-2



--------------------------------------------------------------------------------

and modifications set forth above, and each shall continue to be binding upon
and inure to the benefit of the heirs, executors, administrators, successors and
assigns of each party hereto.

8. Authority. Each of Landlord and Tenant represents and warrants to the other
that the individual executing this Amendment on such party’s behalf is
authorized to do so.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the date first above written.

 

WITNESS:      LANDLORD:      BRANDYWINE GRANDE C, L.P.      By:    Brandywine
Grande C Corp.,         its general partner /s/ Rick Miller         By:   /s/ K.
Suzanne Stump         Name:   K. Suzanne Stump         Title:   Vice President,
Asset Management         Date:   /s/ September 3, 2010 WITNESS:      TENANT:  
   PPD DEVELOPMENT, LP      By:    PPD GP, LLC      Its:    General Partner /s/
Hank Gerock         By:   /s/ William J. Sharbaugh         Name:   William J.
Sharbaugh         Title:   Chief Operating Officer         Date:   /s/ August
25, 2010

 

A-3



--------------------------------------------------------------------------------

 

EXHIBIT A

LOCATION PLAN OF SUITE G

LOGO [g110299ex10_276pg004.jpg]

 

A-4



--------------------------------------------------------------------------------

 

EXHIBIT B

CONFIRMATION OF LEASE TERM

THIS MEMORANDUM is made as of the      day of                 , 200    , between
BRANDYWINE GRANDE C, L.P., a Delaware limited partnership, with an office at 555
East Lancaster Ave., Suite 100, Radnor, PA 19087 (“Landlord”) and PPD
DEVELOPMENT, LP, a Texas limited partnership, as successor-in-interest to PPD
Development, LLC (“Tenant”), who entered into a lease dated for reference
purposes as of July 1, 2001, as amended by a First Amendment to Leased dated as
of March 9, 2007, a Second Amendment to Lease dated as of January 10, 2008, a
Third Amendment to Deed of Lease dated as of July 21, 2008, and a Fourth
Amendment to Lease dated as of                     , 2010 (as amended, the
“Lease”) covering certain premises located at 2240-2248 Dabney Road, Richmond,
Virginia 23230. All capitalized terms, if not defined herein, shall be defined
as they are defined in the Lease.

1. The parties to this Memorandum hereby agree that the date of October 1, 2010
is the Suite G Commencement Date, the date of October 1, 2010 is the Rent
Commencement Date for Suite G, and the date June 30, 2015 is the expiration date
of the Lease.

2. Tenant hereby confirms the following:

(a) That it has accepted possession of Suite G pursuant to the terms of the
Lease;

(b) That the improvements, if any, required to be furnished according to the
Lease by Landlord have been Substantially Completed;

(c) That Landlord has fulfilled all of its duties of an inducement nature or as
otherwise set forth in the Lease;

(d) That there are no offsets or credits against rentals, and the $7,583.00
Security Deposit has been paid as provided in the Lease;

(e) That there is no default by Landlord or Tenant under the Lease and the Lease
is in full force and effect.

3. Landlord hereby confirms to Tenant that its Building Number is 929 and its
Lease Number is             . This information must accompany each Rent check or
wire payment.

4. This Memorandum, each and all of the provisions hereof, shall inure to the
benefit, or bind, as the case may require, the parties hereto, and their
respective successors and assigns, subject to the restrictions upon assignment
and subletting contained in the Lease.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Memorandum, under
Seal, the day and year first above written.

 

WITNESS:      LANDLORD:      BRANDYWINE GRANDE C, L.P.      By:    Brandywine
Grande C Corp.,         its general partner

 

        By:  

 

        Name:  

 

        Title:  

 

        Date:  

 

WITNESS:      TENANT:      PPD DEVELOPMENT, LP      By:    PPD GP, LLC      Its:
   General Partner

 

        By:  

 

        Name:  

 

        Title:  

 

        Date:  

 